DETAILED ACTION


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO 2016/069113) with written opinion of copending JP 2019-525104 Application.
Chen discloses an antiglare substrate having a uniform textured surface and low sparkle.  Concerning claim 1-3, Chen discloses a glass substrate having a transmission haze of less than 18.7%, DOI of 44.3 to 88.9, and an average PPDr of 4.4 to 5.1, wherein as evidenced by the written opinion, the conversion of the examples set forth in Tables 2 and 3 result in 0.2<R<0.8 and 0.8<S<0.85 as the values of Chen (Tables 2 and 3).  Given that R and S include and overlap the claimed ranges, the resolution index would be within the claimed ranges.  With respect to claims 6-9, given that the etchant solution is similar, resulting in a similar surface structure and the above properties overlap and include the claimed ranges, the properties as claimed in claims 6-9 would be met by Chen.  Concerning claims 10 and 11, the thickness of the glass substrate is from 100 microns to 1000 microns (para. 0062).

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sinapi et al. (WO 2016/005216).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783